ERVIN, Judge.
Appellant, charged in Count I of an information with manslaughter, by hitting the victim with a motor vehicle, and in Count II with grand theft, was found guilty by the jury of the lesser offense of culpable negligence by causing injury, a first degree misdemeanor, and grand theft. Following the trial, appellant moved and was granted a new trial on the grand theft charge only, and the case as to that offense is still pending. The judgment of guilt, however, reflects that appellant was found guilty of the offense of “CT. 1, GRAND THEFT,” rather than the offense of culpable negligence. This is error because appellant was granted a new trial on the grand theft charge.
The judgment is REVERSED and the cause REMANDED for entry of a corrected judgment.
SMITH, C.J., and NIMMONS, J., concur.